DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 11/04/2021.  As directed by the amendment: claims 1 and 11 have been amended, and claim 21 has been added.  Thus, claims 1 – 21 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that cited prior arts do not teach that the chemical formulation is about 1 wt% to about 100 wt% acetic acid and/or at least about 10 wt% ethanol, wherein the method treats a disease chosen from hypertension, diabetes, obesity, end-stage renal disease, and a combination thereof.  However, a new reference to Konno (U.S. 4,254,056) is relied on to teach the concept of the chemical formulation is about 1 wt% to about 100 wt% acetic acid and/or at least about 10 wt% ethanol (Col. 3, lines 47 – 50 discloses a strong inorganic acid such as hydrochloric acid or sulfuric acid in the presence of a lower alkanol such as ethanol or an aliphatic acid such as acetic acid at a concentration of 5 to 20% (wt./vol) of compound (VI), normally at room temperature), wherein the method treats a disease chosen from hypertension (Col.  9 lines 56 – 62 discloses that both oral and parenteral administrations are effective for curing and preventing diseases due to inflammation, edema and hypertension).  Examiner notes that Bacher discloses in Col. 5, line 66 – Col. 6, line 14 that the invention the inventive catheter and method may be used to treat the walls of any body vessel or cavity. By way of example only, the inventive catheter and method may also be used to treat the large and small intestines, the renal system, the liver system, and the stomach... Further, the inventive catheter 
Regarding new claim 21, Applicant argued that Bacher failed to teach that the delivery catheter is free of balloons between the fist balloon and second balloon.  However, Evans (U.S. 2011/0182912) is relied on to teach this feature.  Specifically, the middle balloon 43 as taught by Bacher (Figure 6) is used as a treatment balloon to release local drug to the treatment site.  Evans teaches an alternative way (delivery tube 1420 as shown in Figure 5B) to accomplish the same goal of release drug to the treatment site (paragraph [0056] discloses that Delivery tube 1420 then delivers an agent through delivery lumen 1425 to target site T. Alternatively, delivery point 1426 may be treated or coated with an agent which is capable of being absorbed by target site T).  Therefore, the delivery tube of Evans is analogous to the delivery balloon of Bacher.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the delivery tube of Evans with the combined system of Bacher, Fischell, and Beasley in place of the delivery balloon as taught by Bacher in order to have precise control of target location (paragraph [0020]).  Further, the claim would have been obvious because the substitution of one known element (the delivery tube as taught by Evans) for another (the delivery balloon as taught by Bacher) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
See rejection below for more details.

Claim Objections
All previous objections have been overcome by Applicant’s amendments filed on 11/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 6, 8 – 13, and 15 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Fischell (U.S. 2012/0271301), and in view of Beasley (U.S. 2016/0135879), and in view of Konno (U.S. 4,254,056)
Regarding claim 1, Bacher teaches a method of treating a blood vessel (of the walls of any body vessel or cavity; the renal system, the liver system, the stomach, infection, tumors, ulcers, inflammation, disease, or blockages as discussed in Col. 6, lines 1 – 15, Figures 1 – 13), the method comprising: 
inserting a delivery catheter (10) to a treatment site in a blood vessel (Figures 3 and 4, Col. 13, lines 28 – 34), 
the delivery catheter comprising a first balloon (41) mounted near a distal end of a catheter shaft as shown in Figures 3 and 4, 
the catheter shaft comprising an infusion lumen (113) and an inflation lumen (112), the inflation lumen being in fluid communication with the first balloon as shown in Figure 8 and discussed in Col. 14, lines 32 – 38, 
a distal end of the infusion lumen terminating at one or more openings (openings 7 on balloon 43 as discussed in Col. 8, lines 47 – 49 and Col. 14, lines 32 – 38) distal to the balloon a shown in Figures 8 and 9; 
and inflating the first balloon (as shown in Figures 8 and 9 and discussed in Col. 12, lines 22 – 26), wherein after the first balloon inflation the distal end of the catheter shaft is approximately centered in the blood vessel (as shown in Figures 3, 4, 8, and 9); 
infusing a chemical formulation at the treatment site through the one or more openings (balloon wall 43a is formed of a porous material (i.e., very small or minute pinholes or openings 7 are disposed in wall surface 43a) through which a fluid (including, but not limited to, a slurry, a solution or a liquid) may be dispensed to form a fluid layer between balloon wall surface 43a and the inner surface of the membrane 43b. The fluid preferably will be dispensed after balloon 43 has been inflated and sufficient fluid pressure is supplied to balloon 43 so that fluid is forced through the pores of balloon wall 43a. The fluid pressure in the porous treatment balloon 43 prevents any liquid outside the balloon from entering treatment balloon 43 through the pores or pinholes, while at the same time the fluid pressure forces fluid to exit the treatment balloon 43 through the minute pores 7 as discussed in Col. 9, lines 43 – 57), 
deflating the first balloon (Col. 14, lines 34 – 36)
and withdrawing the delivery catheter from the blood vessel (Col. 14, lines 37 – 38).
Bacher further teaches that a marker, preferably viewable on an x-ray machine, is preferably placed on the membrane 43b when it is desired to place the membrane at a specific orientation with 
However, Bacher does not teach a radiopaque marker on the catheter shaft distal to the balloon; and the chemical formulation comprising ethanol, or ethanol and water, or acetic acid and water, or an ethanol/water azeotrope, wherein the infusing of the chemical formulation is effective to injure or damage nerve tissue at the treatment site, wherein the chemical formulation is about 1 wt% to about 100 wt% acetic acid and/or at least about 10 wt% ethanol, wherein the method treats a disease chosen from hypertension, diabetes, obesity, end-stage renal disease, and a combination thereof.
	Fischell teaches a method of catheter treatment (Figure 10) similar to Bacher and the current application, further including that a radiopaque marker (73) on the catheter shaft distal to the balloon.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Fischell (the radiopaque on the distal end of the catheter shaft) with the method of Bacher in order to assist in visualizing the distal end of the catheter (paragraph [0106]).
Beasley teaches method of catheter treatment similar to the Bacher, Fischell, and the current application, further including that the chemical formulation comprising ethanol, or ethanol and water, or acetic acid and water, or an ethanol/water azeotrope, wherein the infusing of the chemical formulation is effective to injure or damage nerve tissue at the treatment site (The chemical, for example, can be guanethidine, ethanol, phenol, a neurotoxin, or another suitable agent selected to alter, damage, or disrupt nerves as discussed in paragraph [0055]).

Konno teaches a chemical formulation similar to Bacher, Fischell, Beasley, and the current application, further including that the chemical formulation is about 1 wt% to about 100 wt% acetic acid and/or at least about 10 wt% ethanol (Col. 3, lines 47 – 50 discloses a strong inorganic acid such as hydrochloric acid or sulfuric acid in the presence of a lower alkanol such as ethanol or an aliphatic acid such as acetic acid at a concentration of 5 to 20% (wt./vol) of compound (VI), normally at room temperature), wherein the method treats a disease chosen from hypertension (Col.  9 lines 56 – 62 discloses that both oral and parenteral administrations are effective for curing and preventing diseases due to inflammation, edema and hypertension)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Konno with the Bacher, Fischell, and Beasley as discussed in the previous ground of rejection in order to cure and prevent diseases due to inflammation, edema and hypertension.
Regarding claim 2, Bacher teaches a second balloon (42) mounted near the distal end of the catheter shaft distal to the one or more openings (balloon 42 is distal to balloon 43 were holes 7 are located as shown in Figures 3 and 4) and wherein the method further comprises inflating the first balloon and the second balloon to form a treatment window in the blood vessel from the first balloon to the second balloon that comprises the treatment site (Figures 3, 4, 8, and 9).
Regarding claim 3, Bacher teaches that the chemical formulation comprises a gas, vapor, liquid, solution, emulsion, or suspension of one or more ingredients (Conduit 111 located in catheter wall 107 serves to dispense a saline solution or other medication into chamber 50 through at least one opening 
Regarding claim 4, Bacher teaches that the temperature of the medication delivered can be controlled (The slurry, solution, medication or liquid provided to chamber 50 might be solidified, for example, by applying (a) localized temperature change as discussed in Col. 8, lines 43 – 47).
However, Bacher, Fischell, and Beasley do not specify that the chemical formulation is infused to the nerve tissue at a temperature in the range of -40°C to 140°C.  Examiner notes that the temperature of the chemical formulation is a result effective variable since the temperature of the chemical formulation affect the rate of solidification as discussed by Bacher in Col. 8, lines 35 – 47.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is infused to the nerve tissue at a temperature in the range of -40°C to 140°C, for the purpose of solidifying the treatment membrane at the desire rate and avoiding any unintentional thermal damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 5, Bacher teaches that the chemical formulation is infused to the nerve tissue at a pressure in the range of from 1 to 12 ATM (It is contemplated that a pressure of less than about 10-13 atmospheres (typically used for balloon angioplasty), for example in the range of about 1-8 atmospheres, and preferably about 3-5 atmospheres, would be useful with the invention as discussed in Col. 8, lines (13 – 19).
Regarding claim 6, Bacher teaches that the chemical formulation further comprises one or more ingredients selected from water, saline, hypertonic saline, phenol, methanol, absolute alcohol, isopropanol, propanol, butanol, isobutanol, ethylene glycol, glycerol, lactic acid, propyl iodide, isopropyl iodide, ethyl iodide, methyl acetate, ethyl acetate, ethyl nitrate, isopropyl acetate, ethyl lactate, lipiodol, 
Regarding claim 8, Bacher teaches that the delivery catheter a double balloon catheter (Figures 3 and 4).
Regarding claim 9, Beasley teaches delivering energy at the treatment site in the vessel lumen to the nerve tissue of the vessel lumen (paragraph [0052] discusses using energy for nerve modulations).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Fischell in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 10, Beasley teaches that the energy is chosen from radiofrequency, cryoablation, microwave, laser, ultrasound, and high-intensity focused ultrasound, heat from a liquid or solution of the formulation, and heat from vapor condensation of the formulation (euromodulation in accordance with embodiments of the present technology can include delivering RF energy, pulsed energy, microwave energy, optical energy, focused ultrasound energy (e.g., high-intensity focused ultrasound energy), or another suitable type of energy alone or in combination as discussed in paragraph [0052]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Fischell in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 11, Bacher, Fischell, and Beasley teach claim 9 as seen above.
However, Bacher, Fischell, and Beasley do not teach that the energy delivered to the nerve tissue is in an amount of from about 2 cal/g to about 150 cal/g.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the energy delivered to the nerve tissue is in an amount of from about 2 cal/g to about 150 cal/g, for the purpose of avoiding any unintentional damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 12, Beasley further teaches that the chemical formulation is infused at the treatment site during, before, or after the energy is delivered to the nerve tissue (Renal neuromodulation can be electrically-induced, thermally-induced, chemically-induced, or induced in another suitable manner or combination of manners at one or more suitable treatment locations during a treatment procedure as discussed in paragraph [0050]).
Regarding claim 13, Bacher, Fischell, and Beasley teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not specify that an amount of the chemical formulation infused at the treatment site is in the range of 0.2 microliters to 200 milliliters.
Examiner notes that the amount of chemical formulation infused at the treatment site is a result effective variable since a change in the amount of chemical formulation infused would result in a change in the effect of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the amount of the chemical formulation infused at the treatment site is in the range of 0.2 microliters to 200 milliliters, for the purpose of ensuring the required amount of chemical formulation is delivered for a desired treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Regarding claim 16, Konno teaches that the chemical formulation is about 1 wt% to about 100 wt% acetic acid (Col. 3, lines 47 – 50).
Regarding claim 17, Konno teaches that the chemical formulation is at least about 10 wt% ethanol (Col. 3, lines 47 – 50).
Regarding claim 18, Beasley further teaches that the chemical formulation comprises ethanol (paragraph [0055]). Konno teaches that the chemical formulation comprises ethanol (Col. 3, lines 47 – 50).
However, Bacher, Fischell, Beasley, and Konno do not teach that the chemical formulation comprises water.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation comprises water, for the purpose of treating the correct disease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 19, Bacher, Fischell, Beasley, and Konno do not teach that the chemical formulation comprises a water/ethanol azeotrope.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation comprises a water/ethanol azeotrope, for the purpose of treating the correct disease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)


Claim(s) 7 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Fischell (U.S. 2012/0271301), in view of Beasley (U.S. 2016/0135879), in view of Konno (U.S. 4,254,056), and in view of Evans (U.S. 2011/0182912).
Regarding claim 7, Bacher, Fischell, Beasley, and Konno teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not specify that the chemical formulation comprises a therapeutic agent chosen from sodium channel blockers, tetrodotoxin, saxitoxin, decarbamoyl saxitoxin, vanilloids, neosaxitoxin, lidocaine, conotoxins, cardiac glycosides, digoxin, glutamate, staurosporine, amlodipine, verapamil, cymarin, digitoxin, proscillaridin, quabain, veratridine, domoic acid, oleandrin, carbamazepine, aflatoxin, guanethidine, and guanethidine sulfate.
Evans teaches a treatment method similar to Bacher, Fischell, Beasley, Konno, and the current application, further including that the chemical formulation comprises sodium channel blockers such as tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, vanilloids, and neosaxitoxin are used as local anesthetic formulations (paragraph [0019]).

Regarding claim 21, Bacher, Fischell, Beasley, and Konno teach claim 2 as seen above.
However, Bacher, Fischell, Beasley, and Konno do not teach that the delivery catheter is free of balloons between the first balloon and the second balloon.
Evans teaches that the delivery catheter is free of balloons between the first balloon and the second balloon (first and second balloons 1430) as shown in Figure 5B.
Examiner notes that the middle balloon 43 as taught by Bacher (Figure 6) is used as a treatment balloon to release local drug to the treatment site.  Evans teaches an alternative way (delivery tube 1420 as shown in Figure 5B) to accomplish the same goal of release drug to the treatment site (paragraph [0056] discloses that Delivery tube 1420 then delivers an agent through delivery lumen 1425 to target site T. Alternatively, delivery point 1426 may be treated or coated with an agent which is capable of being absorbed by target site T).  Therefore, the delivery tube of Evans is analogous to the delivery balloon of Bacher.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the delivery tube of Evans with the combined system of Bacher, Fischell, and Beasley in place of the delivery balloon as taught by Bacher in order to have precise control of target location (paragraph [0020]).  Further, the claim would have been obvious because the substitution of one known element (the delivery tube as taught by Evans) for another (the delivery balloon as taught by Bacher) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Fischell (U.S. 2012/0271301), in view of Beasley (U.S. 2016/0135879), in view of Konno (U.S. 4,254,056), and in view of Wang (U.S. 2013/0189190).
Regarding 14, Bacher, Fischell, Beasley, and Konno teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not specify that the chemical formulation is infused at the treatment site for about 2 seconds to about 60 minutes.
Wang teaches a treatment method similar to Bacher, Fischell, Beasley, Konno, and the current application, further including that the chemical formulation is infused at the treatment site for about 2 seconds to about 60 minutes (The therapeutic agent is released into such tissue, for example the vessel walls, in about 0.1 to 30 minutes, for example, or preferably about 0.1 to 10 minutes, or more preferably about 0.2 to 2 minutes, or most preferably, about 0.1 to 1 minutes as discussed in paragraph [0252]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wang with the combined method of Bacher, Fischell, Beasley, and Konno in order to efficiently deliver drug to tissue in as brief a period of time as possible (paragraph [0252]).
Further, Examiner notes that the duration in which the chemical formulation is infused at the treatment site is a result effective variable since a change in the duration would result in a change in the effect of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is infused at the treatment site for about 2 seconds to about 60 minutes, for the purpose of ensuring the required amount of chemical formulation is delivered for a desired treatment as fast as possible, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783